DETAILED ACTION
This action is responsive to the following communication: the response filed 2/9/2022.  The changes and remarks disclosed therein have been considered.
Claim(s) status: 10 is cancelled; 1-9 and 11-21 pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “wherein the first and second transistors share a source/drain region as a common source” in lines 8-9, which is disclosed in the specification [para 0026] and fig. 3B of the instant application; the first and second transistors sharing a common source. However, the limitation “and wherein the first transistor and the second transistor share a common drain” in lines 10-11 is not disclosed and further, the first and second transistors appear to not share a common drain along with sharing a common source.
Claims 12-13 are rejected based on dependency to claim 11.
For purposes of examination, claim 11 will be construed as reflected in the disclosure of the instant application and further--wherein the first transistor and the second transistor do not share a common drain--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 17, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nii (US 7,035,135).

Regarding claim 1, Nii discloses an apparatus (fig. 7) comprising:
a first transistor (N2) in which a gate width (of gate PL1) is a first width (a width of gate PL1 extending in a horizontal direction within well region PW0 is considered a first width); and 
a second transistor (N4) in which a gate width (of gate PL4) is a second width (a width of gate PL4 extending in the horizontal direction within well region PW0 is considered a second width) smaller than the first width (the second width, overlapping one region FL210, is considered smaller than the first width, overlapping two regions FL210 and FL110), 
wherein source/drain regions (formed by diffusion regions; col. 12 lines 15-17) of the first transistor (N2) is divided into first source/drain regions (FL210) and second source/drain regions (FL200), 
wherein one of the first source/drain regions (FL210) of the first transistor (N2) and one of source/drain regions (FL210) of the second transistor (N4) are shared (i.e. at FL210; col. 12 lines 15-19) such that a gate width (a gate width of the first width, that overlaps FL210) of the first transistor (N2) in the first source/drain regions (FL210) is the second width (the gate width of the first transistor N2 within shared source/drain FL210 is the same as the second width of the second transistor N4, which overlaps region FL210), and wherein the first transistor (N2) and the second transistor (N4) share a common drain (FL210).

Regarding claim 3, Nii discloses an apparatus (fig. 6), further comprising a first wiring (WBL) electrically connected between the one of the first source/drain regions (FL210) of the first transistor and one of the second source/drain regions (FL200) of the first transistor.

Regarding claim 8, Nii discloses an apparatus (fig. 5), wherein a drain of the first transistor and a drain of the second transistor have a same potential (i.e. at storage node “b”).

Regarding claim 17, Nii discloses an apparatus (fig. 7) comprising:
a first transistor (N2) in which a gate width (of gate PL1) is a first width (a width of gate PL1 extending in a horizontal direction within well region PW0 is considered a first width), the first transistor associated with a first gate electrode (PL1); and 
a second transistor (N4) in which a gate width (of gate PL4) is a second width (a width of gate PL4 extending in the horizontal direction within well region PW0 is considered a second width) smaller than the first width (the second width, overlapping one region FL210, is considered smaller than the first width, overlapping two regions FL210 and FL110), the second transistor associated with a second electrode (PL4); and  
a plurality of diffusion regions comprising first and second diffusion regions (FL200 and FL210, respectively; col. 12 lines 15-19), 
wherein the first gate electrode (PL1) is configured to overlap with the first and second diffusion regions (FL200 and FL210, respectively) and the second gate electrode (PL4) is configured to overlap with the second diffusion region (FL210), and
wherein a source/drain region (formed by diffusion regions; col. 12 lines 15-19) is shared by the first and second transistors (col. 12 lines 15-19), and wherein the first transistor (N2) and the second transistor (N4) share a common drain (FL210).

Regarding claim 21, Nii discloses the apparatus (fig. 6), wherein each diffusion region of the plurality of diffusion regions is rectangular (i.e. rectangular shaped).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US 10,157,662 ‒hereinafter Wu).

Regarding claim 11, Wu discloses an apparatus (fig. 5) comprising: 
a fist power supply line (VCC) extending in a first direction (vertical direction); 
a second power supply line (VSS) extending in the first direction (the vertical direction); and 
a plurality of standard cells (a plurality of SRAM cells 10) arranged in the first direction between the first power supply line (VCC) and the second power supply line (VSS), wherein each of the standard cells comprises: 
a first transistor (PL1) including a first gate (104 of gate PL1) having a first gate width (a width of gate PL1 extending in a vertical direction considered a first width); 
a second transistor (PL2) including a second gate (104 of gate PL2) having a second gate width (a width of gate PL2 extending in the vertical direction a second width) smaller than the first gate width (the second width, shown extending vertically along substrate 100, is considered smaller than the first width, shown extending vertically along substrate 100 and circuit 30), wherein the first and second transistors share a source/drain region (col. 3 lines 21-22) as a common source (i.e. via VCC), and wherein the first gate (104 of gate PL1) has a gate width (a gate width of the first width, that overlaps fin structure 102) in the shared source drain region that matches the second gate width (the gate width of the first transistor PL1 within shared source/drain is the same as the second width of the second transistor PL2, which overlaps r fin structure 102), and wherein the first transistor and the second transistor do not share a common drain (col. 3 lines 46-54).

Regarding claim 12, Wu discloses an apparatus (fig. 5), wherein a height of the plurality of standard cells is constant (SRAM cells 10 are at constant height), and wherein the height is measured in a second direction (horizontal direction) perpendicular to the first direction (the horizontal direction).

Regarding claim 13, Wu discloses an apparatus (fig. 5), wherein the first power supply line is configured to be provided with a first power potential (VCC) and the second power supply line is configured to be provided with a second power potential (VSS), and wherein each of the standard cells operates on a voltage (i.e. any of an operating voltage between the first and second power potentials) between the first power supply potential supplied (VCC) and the second power supply potential (VSS).

Allowable Subject Matter
Claim(s) 2, 4-7, 9, 14-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 2, the prior art fails to teach or suggest the claimed limitations, namely a gate width of the first transistor in the second source/drain regions is the second width.
With respect to independent claim 4 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely other of the first source/drain regions of the first transistor and other of the second source/ drain regions of the first transistor are free from a via conductor.
With respect to independent claim 9, the prior art fails to teach or suggest the claimed limitations, namely the first transistor comprises a first diffusion region having a rectangular shape divided into two parts and the second transistor comprises a second diffusion region having a rectangular shape, and wherein a height of one of the divided parts of the first diffusion region of the first transistor matches a height of the second diffusion region of the second transistor.
With respect to independent claim 14, the prior art fails to teach or suggest the claimed limitations, namely a plurality of source/drain regions not overlapping with the plurality of gate electrodes and the plurality of diffusion regions.
With respect to independent claim 15, the prior art fails to teach or suggest the claimed limitations, namely a drain of the first transistor is connected to a gate electrode of the second transistor via a wiring pattern.
With respect to independent claim 18 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely the source/drain region is shared with a common gate width and a differential gate width separated from the common gate width.
With respect to independent claim 20, the prior art fails to teach or suggest the claimed limitations, namely the first second, and third transistors share source/drain regions with the second width and a differential gate width corresponding to a difference between the first width and the second width.
The allowable claims are supported in at least fig. 3B of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 2/9/2022, with respect to the rejection(s) under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the previous non-final action has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior art(s) and/or embodiment(s) referenced in this subsequent non-final rejection.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-.  The examiner can normally be reached on M Eastern.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
    
        
            
                                
            
        
    
                                                                                 Primary Examiner, Art Unit 2824